Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

JACK CHRISTIANSEN and MARIE
CHRISTIANSEN,

Plaintiffs,
vs.

THANE SYVERSON, REBEKAH
SYVERSON, and DOES 1-10,

Defendants.

 

 

3:19-cv—365—DWM

OPINION
and ORDER

This fraud action arises out of a real property disclosure statement. In 2010,

Plaintiffs Jack and Marie Christiansen purchased a property at 323 Barley Drive in

Lenore, Idaho (the “Property”). The Property is approximately twenty (20) acres

with a refurbished farmhouse. In September 2017, the Christiansens were

performing house repairs and discovered vermiculite in the attic, which later tested

positive for asbestos. Further investigation uncovered asbestos-contaminated

construction remnants from a previous house remodel, performed by Defendants

Thane and Rebekah Syverson. The Syversons, however, had completed a

disclosure statement averring there was no asbestos or other hazardous substance

on or in proximity to the Property. (See Doc. 1 at 28-31.)
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 2 of 19

The case is set for jury trial on March 22, 2021. (Doc. 25.) The parties seek

to limit expert testimony. (Docs. 23, 28.) The motions are addressed in turn.
ANALYSIS
I. The Christiansens’ Motion re Bruce C. Jolicoeur (Doc. 23)

On September 11, 2020, the Syversons served a timely expert disclosure and
report for Bruce Jolicoeur, a property appraisal and evaluation professional. (Doc.
23-1 at | 7; id. at 4-17.) Then, on October 22, the Christiansens served
supplemental discovery responses, disclosing additional documents and
information about asbestos abatement not previously available. (/d. at 19-71.)

The Syversons then provided the Christiansens with a supplemental report for Mr.
Jolicoeur, dated November 18, 2020. (Doc. 23-2 at { 4; id. at 9-74.)!

The Christiansens seek to limit Jolicoeur’s testimony in two ways. First,
they argue that he should be limited to the matters disclosed in his timely
September 11 disclosure or those “strictly related” to the Christiansens’ subsequent
October 22 supplemental discovery responses. Second, they argue he should be
prohibited from offering any testimony related to information obtained from
Michael Cooper or Industrial Hygiene Resources. Their requested relief is granted

as to the untimely disclosure and granted in part as to reference to Cooper.

 

' Though the Syversons disclosed two reports for Jolicoeur on November 23, they
are identical other than correcting a minor typographical error, (Doc. 23-2 at { 4),
and are referred to herein as the November 18 report.

Z
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 3 of 19

A. November 18 report

As discussed in the Court’s previous order on expert testimony, (see Doc.
21), parties are required to make their expert disclosures at the time and in the
manner ordered by the Court, Goodman v. Staples The Office Superstore, LLC, 644
F.3d 817, 827 (9th Cir. 2011). Ifa party fails to properly disclose this information,
the party cannot use the non-disclosed information at trial “unless the failure was
substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1); Yeti by Molly, Ltd.
v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001). The parties were
reminded of this potential sanction in the Scheduling Order, which states: “An
inadequate report or disclosure may result in exclusion of the expert’s opinions at
trial even though the expert has been deposed.” (Doc. 14 at § 11(c).)

The Christiansens argue that the November 18 report includes a “host of
information” that is neither included in Jolicoeur’s September 11 report nor
responsive to the Christiansens’ supplemental discovery responses. More
specifically, it contains:

- Detailed analysis of the local (North Central Idaho) economy and

real estate market;

- Photographs and descriptions of the [Christiansens]’ home and
property;

- Discussion of four (4) purportedly comparable sales;

- Discussion of conversations Mr. Jolicoeur states he had with several
area realtors;

- An analysis of the impact on property values of asbestos siding and
vermiculite;
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 4 of 19

- An appraisal value of [the Christiansens]’ property as of Jack
Christiansen’s April 2010 purchase[;] and
- Anestimate of the asbestos’ impact on the property value as of April
2010.
(Doc. 23 at 4.) In response, the Syversons argue that Jolicoeur’s September 11
report contained references to all the above information, (see Doc. 23-1 at 7), but
simply did not contain the additional documents and photographs provided in the
November 18 report. The Syversons also argue that the Christiansens’ subsequent
abatement efforts “dramatically alter[ed] the scope of the subject property’s
valuation and the landscape of this litigation.” (Doc. 26 at 5.)

A comparison of the two disclosures and reports demonstrates a significant
discrepancy. While the expert disclosures are almost identical, (compare Doc. 23-
1 at 5—9 with Doc. 23-1 at 9-14), and both reports contain the September 11 five-
page letter, (compare Doc. 23-1 at 11-17 with Doc. 23-2 at 16—22), the November
18 report includes a 50-page Appraisal Report, (see Doc. 23-2 at 24-74). Based on
the current record, it appears that this 50-page appraisal was not disclosed to the
Christiansens in any form until November 18. (But see id. at 25 (Jolicoeur stating
that he initially drafted an appraisal report on September 23, 2020).)

In his appraisal, Jolicoeur valued the property as of April 2010 both with and
without knowledge of the presence of asbestos and vermiculite. (See id. at 34.) He

ultimately concludes that the difference in market value as of that date was

$11,000. (See id. at 66-67.) Because the crux of the report is the Property’s value
4
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 5 of 19

ten years ago, it contains only three references to the Christiansens’ October 2020
abatement efforts. (See id. at 51, 62, 66.) The remainder of the information was
either known to Jolicoeur or could reasonably have been known to him prior to
September 11. It therefore should have been disclosed by that date and the
Syversons present no argument for why it was not. And to say that the information
was incorporated by reference in the September 11 report ignores the explicit
requirements of Rule 26(a)(2)(B)(i)-(iii) of the Federal Rules of Civil Procedure.

Based on the above, Jolicoeur’s November 18 Appraisal Report is excluded
in its entirety. While this is more relief than the Christiansens request, it is unclear
how the discrete references to the October 2020 abatement efforts could be
presented without opening the door to the rest of the report.

B. Testimony related to Cooper or Industrial Hygiene Resources

On July 22, 2020, the Syversons disclosed Cooper as a liability expert in the
case, specializing in environmental health and safety matters. (See Doc. 17-1 at
16—29.) But the Court excluded Cooper from testifying as a liability expert
because his disclosure did not comply with Rule 26(a)(2)(B). (Doc. 21.)
Nonetheless, both Jolicoeur’s September 11 report and November 18 report
contain references to either Cooper or his company, Industrial Hygiene Resources.

The expert disclosures state that Jolicoeur “considered information discovered . . .
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 6 of 19

in conversations” with Cooper and others in reaching his conclusions. (See Doc.
23-1 at 7; Doc. 23-2 at 11.) The September 11 report then states:

Industrial Hygiene Resources averred that:

- Ifleft in-place and undisturbed, the vermiculite posed no health hazard;

- The asbestos siding is not friable and posed no health hazard;

- The buried construction materials posed no health hazard as long as
they are left undisturbed;

- The vermiculite, asbestos siding and the buried materials would not
create a concern sufficient to cause a government agency, such as the
Environmental Protection Agency to seek action[; and]

- The removal and remediation of the vermiculite was thorough and
professional; the likelihood of residual friable vermiculite is very low[.]

(Doc. 23-1 at 12.) The November 18 report restates several of Cooper’s
observations and opinions, specifically focusing on whether the undisturbed
materials posed a threat and/or needed to be removed. (Doc. 23-2 at 64, 66.) The
Christiansens “request that this Court prohibit [the Syversons] from offering any
testimony by Mr. Jolicoeur based on or related to any information obtained from”
Cooper or his business. (Doc. 23 at 6.)
The Rules of Evidence explicitly contemplate an expert’s reliance on
inadmissible information:
An expert may base an opinion on facts or data in the case that the
expert has been made aware of or personally observed. If experts in the
particular field would reasonably rely on those kinds of facts or data in
forming an opinion on the subject, they need not be admissible for the
opinion to be admitted. But if the facts or data would otherwise be
inadmissible, the proponent of the opinion may disclose them to the

jury only if their probative value in helping the jury evaluate the opinion
substantially outweighs their prejudicial effect.
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 7 of 19

Fed. R. Evid. 703. Accordingly, a court must consider first, “whether the facts are
of a type reasonably relied on by experts in a particular field” and second,
“whether the probative value of the underlying data substantially outweighs its
prejudicial effect.” Turner v. B.N.S.F. Ry. Co., 338 F.3d 1058, 1061 (9th Cir.
2003). This analysis becomes more complicated, however, when the otherwise
inadmissible evidence is the observations and opinions of a previously excluded,
independent expert. While “it is common in technical fields for an expert to base
an opinion in part on what a different expert believes on the basis of expert
knowledge not possessed by the first expert,” an expert cannot simply act as a
“mouthpiece” for an expert of a different specialty. Dura Auto. Sys. of Ind., Inc. v.
CTS Corp., 285 F.3d 609, 613-14 (7th Cir. 2002).
1. Reasonable Reliance

When an expert’s proposed testimony is based wholly or in part on facts or
data the witness obtained outside the courtroom through a method other than
personal perception, the Court must make a preliminary determination under Rule
104(a) whether the facts on which the witness relied are of a type that experts in
the witness’s field of expertise reasonably rely on in reaching such opinions. Fed.
R. Evid. 703. Though there is a “reliability” component to this determination,
Renaud v. Martin Marietta Corp., Inc., 972 F.2d 304, 308 (10th Cir. 1992), the

fundamental inquiry is whether the expert would rely on the proffered information
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 8 of 19

in performing his or her job in real life, Fed. R. Evid. 703, advisory notes
(explaining that the rule was designed “to bring the judicial practice into line with
the practice of experts themselves when not in court”). This is because the purpose
of Rule 703 is “not to prove the truth of the underlying facts,” but rather the rule
“is based on the idea that disclosure of the basis evidence can help the factfinder
understand the expert’s thought process and determine what weight to give to the
expert’s opinion.” Williams v. Illinois, 567 U.S. 50, 78 (2012).

Here, the Syversons argue that asbestos abatement is generally outside an
appraiser’s area of expertise and that Jolicoeur reasonably relied on Cooper’s
information in reaching his conclusion. They emphasize that the Christiansens’
appraisal expert similarly relied on outside opinions in valuing the Property. (See
Doc. 18-1 at 11 (Rudd stating that he contacted outside experts about potential
EPA cleanup costs).) Such reliance has also been generally accepted in the legal
community: “In cases involving the valuation of property, for example, courts
recognized that experts frequently derived their knowledge by both custom and
necessity from sources that were technically hearsay—price lists, newspapers,
information about comparable sales, or other secondary sources.” The New
Wigmore § 4.5.1 (2d ed. 2011) (collecting cases). Thus, the Syversons can
establish reasonable reliance. And, even if they could not on the present record, an

expert him or herself can show such reliance by stating that this is the type of
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 9 of 19

evidence generally relied upon in his or her field. See Ward v. Dixie Nat. Life Ins.
Co., 595 F.3d 164, 182 (4th Cir. 2010); Sphere Drake Ins. PLC v. Trisko, 226 F.3d
951, 955 (8th Cir. 2000). Thus, Jolicoeur could further establish such reliance
during his testimony.

That said, reasonable reliance is not the same as corroboration. “Using Rule
703 to introduce evidence of corroboration by other experts is generally
inappropriate.” Wigmore § 4.7.1(b)(1) (footnote omitted); Weinstein’s Fed. Evid.,
§ 703.05[2] (2d ed. 2020). Rather

[t]he witness must be testifying to his or her own opinion; he or she

may take the opinion of others into consideration, but cannot merely be

a conduit for the nonwitness’s conclusions. So long as it appears that

the witness has brought his or her own expertise to bear on the issues at

hand, that the witness considered the opinions of other experts is no

reason to exclude his or her testimony. That fact goes to weight, not

admissibility.
Jones on Evidence § 46.17 (7th ed. 2016) (footnote omitted). This is
distinguishable, however, from using one expert to bolster another’s otherwise
inadmissible testimony. Id.; see also Christopher Mueller & Laird Kirkpatrick,
Federal Evidence § 7:16 (4th ed. 2013) (distinguishing between “relying on
others” from “repeating what others say”). Such delineation presents a formidable
challenge, however, that “calls for a considered judgment that there is enough of

the expert’s own independent appraisal in what he proposes to say to make his

testimony useful and reliable by the force or weight of his own authority.” Jones
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 10 of 19

on Evidence § 46.17 (footnote omitted). In this case, that challenge can be
addressed by limiting what information Jolicoeur shares with the jury.
Dre Probative Value

Rule 703 presents a balancing test that puts a thumb on the scale against the
disclosure of inadmissible evidence: the otherwise inadmissible basis of Jolicoeur’s
opinion may be disclosed to the jury only “if [its] probative value in helping the
jury evaluate the opinion substantially outweighs [its] prejudice.” Fed. R. Evid.
703. In their response to the current motion, the Syversons make no attempt to
apply this balancing test to the facts here. But doing so, Jolicoeur’s testimony will
be limited to the fact that he consulted with an asbestos expert and relied on that
information in reaching his conclusion. He will not be permitted to testify to the
specifics of Cooper’s conclusions or observations.

Here, Cooper’s testimony was excluded based on an inadequate disclosure,
not reliability concerns under Rule 702. As a result, there does not appear to be
prejudice related to his qualifications. However, Jolicoeur’s references merely
restate Cooper’s position, making them corroborative in nature. Thus, their
probative value is limited. And, because Cooper’s opinions have been excluded,
allowing Jolicoeur to “simply parrot” them “would be to allow through the back
door testimony that could not enter through the front door.” Columbia Grain, Inc.

v. Hinrichs Trading, LLC, 2015 WL 6675538, at *4 (D. Idaho Oct. 30, 2015). Asa

10
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 11 of 19

result, Jolicoeur’s testimony is limited to stating that he consulted with an asbestos
expert and relied on that information in reaching his valuation opinion. Specific
reference to Cooper or Industrial Hygiene Resources’ observations, conclusions,
and opinions are prohibited. Nevertheless, the Christiansens should note that they
could open the door during cross-examination for Jolicoeur to explain his reliance
on Cooper. See Fed. R. Evid. 705. The parties should therefore tread carefully.

C. Conclusion

Based on the above, Jolicoeur’s November 18 Appraisal Report is excluded,
and his remaining testimony is limited to the fact that he consulted with an
asbestos expert and relied on that information in reaching his opinion.

II. The Syversons’ Motion re Terry Rudd (Doc. 28)

The Syversons again challenge the expert testimony of the Christiansens’
appraisal expert, Terry Rudd, this time on the basis that Idaho law limits the
recovery of damages in this case to the difference between the fair market value of
the property purchased and the price contracted for at the date of sale. They
therefore reject Rudd’s “Cost-to-Cure” evaluation and his assessment of “stigma”
damages. Though the Syversons highlight obstacles to the Christiansens’
recovery, exclusion of expert testimony on these grounds is not warranted.

A. “Cost-to-Cure”

11
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 12 of 19

Rudd’s expert report states that his valuation of the property is based on a
comparison between “before” and “after” values. (See Doc. 18-1 at 11.) The
“before” value is based on two dates, September 2017 (when the Christiansens
learned of the problem) and November 2019 (the date the appraisal was
completed). (/d.) The “after” value is “based on the full extent of the asbestos
problem.” (/d.) Put differently, the damages calculation is measured by the “cost-
to-cure” the Property. (/d.) While much of the Syversons’ challenge regarding the
potential shortcomings of Rudd’s method are best addressed on cross examination,
they raise a legal question regarding recoverable damages.

The Syversons argue that Idaho limits damages in a fraud case such as this
to the difference between the fair market value and the price paid for the real
property. In doing so, they rely primarily on Hibbler v. Fisher, 712 P.2d 708
(Idaho 1985). In Hibbler, plaintiffs alleged misrepresentation, breach of implied
warranty, and negligence based on problems they had with the water system in a
trailer park they purchased. Jd. at 710. Following a jury verdict in plaintiffs’
favor, the court entered a judgment notwithstanding the verdict nullifying their
victory. Id. One of the issues on appeal was whether plaintiffs could recover
replacement and repair damages as part of their fraud action. Jd. at 712. The Idaho
Supreme Court, harkening back to its earlier decision in Shrives v. Talbot, 421 P.2d

133, 140 (Idaho 1966), explained that the Court

12
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 13 of 19

has long been committed to the rule that in order to show damage from

fraud the purchaser of property must show that the property he obtained

was of less value than the price paid for it. Smith v. Neeley, 39 Idaho

812, 818; 231 P. 105, 106 [1924]. This principle was reiterated as late

as 1964, in Andrus v. Irick, 87 Idaho 471, 394 P.2d 304 [1964]. Thus

where the purchaser seeks damages for alleged fraud it appears Idaho

is committed to the “out-of-pocket” rule which limits the recovery of

damages to the difference between the real value of the property

purchased and the price paid or contracted for. This court has often
recognized the existence of a different measure of damages referred to

as the “benefit-of-bargain” rule, under which the damages allowed are

the difference between the real value of the property purchased and the

value which it would have had had the representations been true.
Id. The Court therefore determined that “Idaho case law does not support
replacement cost as an appropriate remedy for fraud[,]” and because plaintiffs
presented no market values, concluded that “the evidence presented no basis to
calculate damages for fraud.” Id.

Though the Syversons accurately read Hibbler, it is merely the tip of the
iceberg. They are correct that over the last century Idaho courts have consistently
recognized the “out-of-pocket” and “benefit-of-bargain” tests. Smith v. Neeley,
231 P. 105, 106 (Idaho 1924); Weitzel v. Jukich, 251 P.2d 542, 544-45 (Idaho
1952); Shrives, 421 P.2d at 140; Nelson v. Armstrong, 582 P.2d 1100, 1105 n.1
(Idaho 1978); Hibbler, 712 P.2d at 712; Watts v. Krebs, 962 P.2d 387, 392 (Idaho
1998). But, in doing so, courts have made clear that the proper measure of fraud

damages is not “[w]hat the plaintiff might have gained” but rather “what he had

lost by being deceived into the purchase.” Stigafus v. Porter, 179 U.S. 116, 122

13
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 14 of 19

(1900). Courts are therefore reluctant, for example, to allow damages based on
speculative future profits associated with the property. Frank v. Davis, 203 P. 287,
288 (Idaho 1921); Selman v. Shirley, 85 P.2d 384, 394 (Or. 1938);” Weitzel, 251
P.2d at 544-45.

Nevertheless, courts have recognized that fraud damages can extend to those
costs “legitimately attributable to defendant’s fraudulent conduct.” Stigafus, 179
US. at 122-23, 125; Selman, 85 P.2d at 394 (“Thus, we get back to the one rule
which is of universal application: the party guilty of the fraud is liable for such
damages as naturally and proximately result from the fraud.”); Weitzel, 251 P.2d at
545. This idea was recently reaffirmed by the Idaho Supreme Court, which stated:
“The benefit of the bargain and out-of-pocket rules are not exclusive[;]” rather

[t]he underlying principle is that the victim of fraud is entitled to

compensation for every wrong which is the natural and proximate result

of the fraud. The measure of damages which should be adopted under

the facts of a case is the one which will effect such result.
April Beguesse, Inc. v. Rammell, 328 P.3d 480, 491 (Idaho 2014) (quoting Weitzel,
251 P.2d at 546). The Syversons do not address this nuance.

Moreover, despite the Syversons’ characterization of damages as a purely

legal question that can be resolved pretrial, the damages determination occurred

post-trial or on a motion for directed verdict in all of the cases surveyed. This

 

2 Though an Oregon case, Selman is repeatedly cited in Idaho caselaw in this area.
14
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 15 of 19

makes sense as a damages determination fundamentally depends on the evidence
presented at trial and “which witnesses the jury flinds] credible.” April Beguesse,
Inc., 328 P.3d at 491-92. And, as discussed in Justice Burnett’s oft-cited
concurrence and dissent in the Hibbler case, there is a difference between arguing
for repair and replacement damages in and of themselves and arguing that
replacement and repair costs may aid the jury in determining the “out-of-pocket”
difference in value. 712 P.2d at 717; see Addy v. Stewart, 207 P.2d 498, 501
(Idaho 1949) (concluding that while $800 in sewer installation cost “may have
been proper evidence to assist the jury in arriving at the amount allowed, it is not
the true measure of recovery”); Koehler v. Stenerson, 260 P.2d 1101, 1106 (Idaho
1953) (similar); Jensen v. Bledsoe, 593 P.2d 988, 992 (Idaho 1979) (similar);
Watts, 962 P.2d at 392 (similar). Here, even if limited to “out-of-pocket” loss, the
Christiansens may be able use the amount spent on abatement and restoration as
evidence that would help the jury determine the difference in value between the
price paid and the property as delivered.?

Accordingly, the Syversons’ motion to exclude Rudd’s “cost-to-cure”
approach pretrial is denied. This is not a final legal adjudication of recoverable

damages, however, and this issue may be raised again once the proof is in.

 

3 Tt is not clear whether the Christiansens would benefit from the application of the
lesser-used “benefit-of-bargain” rule. Neither party addresses this question.

15
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 16 of 19

B. Stigma Damages

The Syversons also seek to prevent Rudd from testifying to the award of
“stigma” damages on the ground that Idaho law does not recognize such damages
for this type of real property disclosure issue. The Syversons’ argument is based
on White v. Mock, a case addressing stigma damages arising from the failure to
disclose mold and other water damage in the context of Idaho’s Psychologically
Impacted Property Statute, I.C. §§ 55—2801 to 2803. 104 P.3d 356, 360 (Idaho
2004). In White, the plaintiffs sued the seller of a home, alleging violations of the
Idaho Property Disclosure Act, fraud, and violation of the Idaho Consumer
Protection Act when they discovered mold and termites after purchasing the
property. Jd. at 359. Following trial, a jury found that the defendants did not
commit fraud and, while they did find a violation of the Consumer Protection Act,
they did not award damages. Jd. Relevant here, the trial court denied the
plaintiffs’ motion for a new trial on the grounds “that the Psychologically Impacted
Property Statute eliminates all stigma damages.” Id. The Idaho Supreme Court
affirmed. Jd. at 360.

The impact of White and the Psychologically Impacted Property Statute on
the present case is unclear. The first problem is determining what the statute
actually does. While the plaintiffs in White sought stigma damages pursuant to the

statute, see id., the statute expressly states that “[n]o cause of action shall arise

16
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 17 of 19

against the owner of real property . . . for a failure to disclose to the transferee . . .
that the real property was psychologically impacted,” § 55-2802. Thus, the statute
does not create a type of damages but rather forecloses them. Put differently, the
purpose of the Psychologically Impacted Property Statute is to excuse sellers of
residential real estate from having to disclose certain conditions that could
“psychologically impact[]” property value (such as infectious disease, location of a
homicide or suicide, or occupancy by a sex offender). See § 55-2801. Thus, under
its plain language, the Psychologically Impacted Property Statute does not
authorize the recovery of stigma damages in any instance.

The next question then is whether the statute Jimits the recovery of stigma
damages here. Asbestos and/or environmental contamination do not fall within the
enumerated “psychologically impacted” conditions for which nondisclosure is
excused. See § 55-2802. To the contrary, Idaho’s Property Condition Disclosure
Act requires the disclosure of “material matters relating to the physical condition
of the property” such as “the known presence of hazardous materials and
substances.” I.C. § 55-2506. It would therefore seem that the answer is “no,” the
Psychologically Impacted Property Statute does not apply and thus does limit
recovery here. But the neat simplicity of that answer is obviated by White. In the
same breath that the Court concluded the condition at issue in White (mold) was

not a “psychologically impacted” condition and therefore the statute did not apply,

17
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 18 of 19

the Court upheld the trial court’s determination that the statute “cannot be read to
authorize” the stigma damages sought by the plaintiffs. 104 P.3d at 360. This
conclusion is baffling as the statute does not authorize damages in any context,
even those involving “psychologically impacted” conditions.

But even accepting White’s perplexing conclusion, it can be distinguished
here. This is possible for two reasons. First, the district court in White recognized
that there was no evidence of actual pollution or damage to the property: “there’s
no evidence in this case that there is, in fact, any sort of toxic mold on this
property. And, in fact, the whole issue of toxic mold is one that is up in the air in
the scientific community.” See Brief, 2003 WL 24014570, at *10 (Nov. 26, 2003)
(quoting trial transcript); White, 104 P.3d at 160 (noting the plaintiffs did not offer
any proof there was mold on property at time of sale). In doing so, the district
court described the plaintiffs’ damages as “totally speculative” and specifically
distinguished property damage based on recognized forms of pollution. Brief, at
*10. Here, while the parties may dispute its cost and danger, it is undisputed that
there is (or was) asbestos and vermiculite on the Property. And, this type of
environmental contamination is undisputedly a form of pollution that can affect
property value. Second, the White decision did not address damages in the fraud
context because the jury found no fraud. 104 P.3d at 359 (“[A] jury found the

Mocks did not commit fraud in the transaction.”) Here, the Christiansens do not

18
Case 3:19-cv-00365-DWM Document 46 Filed 02/02/21 Page 19 of 19

seek redress under the Psychologically Impacted Property Statute and fraud is the
only cause of action. It therefore seems that damages are limited to those
discussed in the preceding section, which may or may not include stigma damages
and their effect on property value. Ultimately, while the recoverability of such
damages is uncertain, they are not necessarily foreclosed by White v. Mock. Thus,
this is not a persuasive reason to limit expert testimony prior to trial.

Accordingly, the Syversons’ motion to exclude Rudd’s testimony as to
stigma damages is denied, but they may pursue the damages question at trial.

CONCLUSION

Based on the foregoing, IT IS ORDERED that the Christiansens’ motion
(Doc. 23) is GRANTED as outlined above.

IT IS FURTHER ORDERED that the Syversons’ motion (Doc. 28) is
DENIED, with the caveat that the parties may raise the issue of recoverable
damages after the presentation of the proof.

DATED this an. of February, 2021.

BU 14:08 OM.

Dorald W. Mol y, District Judge
United States District Court

 

19
